            Case 3:20-cv-00367-AC    Document 14      Filed 06/02/20    Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

GEORGE PARISIAN,
                                                                 Case No. 3:20-cv-00367-AC
                Petitioner,
                                                                                      ORDER
       v.

WARDEN SALAZAR, et al.,

                Respondents

ACOSTA, Magistrate Judge.

       The court GRANTS Petitioner's Motion to Voluntarily Dismiss Petition (ECF No. 13) and

hereby DISMISSES this action, without prejudice.

       IT IS SO ORDERED.

       DATED this 2nd day of June, 2020.


                                           /s/ John V. Acosta
                                           John V. Acosta
                                           United States Magistrate Judge




1 - ORDER
